Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 8, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151600(57)(59)                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  CHANCE LOWERY,                                                                                            Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 151600
  v                                                                 COA: 319199
                                                                    Calhoun CC: 2011-003414-NO
  ENBRIDGE ENERGY, LIMITED PARTNERSHIP
  and ENBRIDGE ENERGY PARTNERS, L.P.,
             Defendants-Appellants.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to amend his brief
  and appendices on appeal is GRANTED. The amended brief and appendices are
  accepted for filing as of today’s date. The motion of defendants-appellants to strike
  plaintiff-appellee’s original brief and appendices is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 8, 2016
                                                                               Clerk